DETAILED ACTION

This Office action is in response to the amendment filed September 24, 2021.
Claims 1-25 are pending and have been examined.
Claims 6-8, 10, 16-18, 20, 22, and 23 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-15, 20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Talpes (US 2012/0110594) in view of Jones (US 2016/0266930).

Regarding claim 1, Talpes discloses:
of a distributed scheduler of a processor; allocation […] of the distributed scheduler based on whether at least one indicator of an imbalance at the distributed scheduler is detected (see at least paragraph 28 and figure 3, two types of instructions forwarded to a scheduler, the instructions are classified into three categories: dispatched to an EXU only, dispatched to an AGU only, and dispatched to either EXU or AGU; paragraph 18, scheduler; abstract, assigning operations in a processor; paragraph 32, load balancing by assigning incoming instructions based on loads at the processing units, AGU and EXU)
However, Talpes does not explicitly disclose, but Jones discloses:
buffering instruction operations at a first queue (see at least paragraph 50, discusses a more complex system of queues and resources where tasks may be sent from one resource with a queue to another resource queue); 
selecting an allocation mode of a plurality of allocation modes of the distributed scheduler based on whether at least one indicator of an imbalance at the distributed scheduler is detected; allocating instruction operations from the first queue among a plurality of second queues according to the selected allocation mode; and at each second queue, selecting instruction operations buffered at the second queue for execution by execution pipes associated with the second queue (see at least paragraph 30, selecting task assignment model from a set of models, optimal model acts to most evenly distribute tasks, might allow resources to have a balanced queue of tasks so no single resource is unfairly handling an abnormal quantity of complex tasks; figure 1, incoming tasks are distributed/assigned to a resource’s queue paragraph 50, resource completes the tasks in its queue)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Talpes by adapting the teachings of Jones to include 

Regarding claim 2, the rejection of claim 1 is incorporated.  However, Talpes does not explicitly disclose, but Jones discloses:
wherein the plurality of allocation modes includes: a queue-first allocation mode in which instruction operations are allocated substantially equally among the plurality of second queues; and a pipe-first allocation mode in which instruction operations are allocated among the plurality of second queues based on pipe occupancies of the execution pipes associated with the second queues (see at least paragraph 0030)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Talpes and Jones for the reasons listed above.  

Regarding claim 3, the rejection of claim 2 is incorporated.  However, Talpes does not explicitly disclose, but Jones discloses:
wherein the at least one indicator of an imbalance includes at least one of: a first indicator representing that at least one of the second queues has a current occupancy that exceeds a first threshold; and a second indicator representing that a difference between current occupancies of any two second queues exceeds a second threshold (see at least paragraph 0030)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Talpes and Jones for the reasons listed above.  

Regarding claim 4, the rejection of claim 3 is incorporated.  However, Talpes does not explicitly disclose, but Jones discloses:
wherein selecting an allocation mode of the plurality of allocation modes includes: selecting the queue-first allocation mode responsive to neither the first indicator nor the second indicator being detected; and - 25 -Attorney Docket Number: 1458-190220selecting the pipe-first allocation mode responsive to at least one of the first indicator and the second indicator being detected (see at least paragraph 0030)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Talpes and Jones for the reasons listed above.  

Regarding claim 5, the rejection of claim 3 is incorporated.  However, Talpes does not explicitly disclose, but Jones discloses:
wherein selecting an allocation mode of the plurality of allocation modes includes: selecting the queue-first allocation mode responsive to no more than one of the first indicator and the second indicator being detected; and selecting the pipe-first allocation mode responsive to both of the first indicator and the second indicator being detected (see at least paragraph 0030)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Talpes and Jones for the reasons listed above.  

Regarding claim 10, the rejection of claim 1 is incorporated.  However, Talpes does not explicitly disclose, but Jones
wherein the plurality of allocation modes includes: a queue-first allocation mode in which, for each set of instruction operations of a plurality of sets, the instruction operations of the set are allocated among the plurality of second queues using an interleaving pattern; and wherein the second queue to receive the initial instruction operation in the interleaving pattern for a given set is selected in accordance with one of: a fixed selection sequence or pseudo-randomly (see at least paragraph 0030)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Talpes and Jones for the reasons listed above.  

Regarding claims 11-15 and 20, the scope of the instant claims does not differ substantially from that of claims 1-5 and 10 and are rejected for the same reasons, respectively.
Regarding claims 23-25, the scope of each of the instant claims does not differ substantially from that of claims 1 and 10 and is rejected for the same reasons.

Claims 6-9, 16-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Talpes (US 2012/0110594), in view of Jones (US 2016/0266930), and further in view of Bell (US 2005/0251660).

Regarding claim 6, the rejection of claim 2 is incorporated.  However, Talpes does not explicitly disclose, but Jones discloses:
wherein the plurality of allocation modes further includes: […] instruction operation of a set of instruction operations is allocated to each second queue of the plurality of second queues […] in all but one second queue based on an analysis of pipe occupancies of the execution pipes capable of executing the instruction operation (see at least paragraph 0030)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Talpes by adapting the teachings of Jones to include selecting an optimal model for distributing tasks to queues.  The combination allows for improving the reliability of performing tasks by more efficiently assigning tasks to resources.  
However, Talpes and Jones do not explicitly disclose, but Bell discloses:
a speculative allocation mode in which a copy of each instruction operation of a set of instruction operations is allocated to […] queue […] and the copy of each instruction operation of the set subsequently is invalidated […] (see at least paragraph 0054)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Talpes and Jones by adapting the teachings of Bell to include speculatively sending operations to a processing queue.  The combination allows for a more efficient processing system (Bell paragraph 44).  

Regarding claim 7, the rejection of claim 6 is incorporated, and Talpes as modified further discloses:
wherein selecting an allocation mode of the plurality of allocation modes includes: selecting the speculative allocation mode responsive to a current pick rate at which instruction operations are selected from the second queues for execution by a corresponding execution pipe falling below a threshold (see at least Jones paragraph 0030; Bell paragraph 0054)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Talpes, Jones, and Bell for the reasons listed above.
Regarding claim 8, the rejection of claim 6 is incorporated, and Talpes as modified further discloses:
wherein: the at least one indicator of an imbalance includes at least one of: a first indicator representing that at least one of the second queues has a current occupancy exceeds a first threshold; and a second indicator representing that a difference between current occupancies of any two second queues exceeds a second threshold; and - 26 -Attorney Docket Number: 1458-190220 a third indicator representing that a current pick rate at which instruction operations are selected from the second queues for allocation to a corresponding execution pipe falling below a threshold; and selecting an allocation mode of the plurality of allocation modes includes: selecting the queue-first allocation mode responsive to no more than one of the first indicator or the second indicator being present; selecting the pipe-first allocation mode responsive to both the first indicator and the second indicator being present; and selecting the speculative allocation mode responsive to the third indicator being present (see at least Jones paragraph 0030; Bell paragraph 0054)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Talpes, Jones, and Bell for the reasons listed above.

Talpes as modified further discloses:
wherein: during the speculative allocation mode, each instruction operation of the set has a pre-assigned execution pipe and the second queue associated with the pre- assigned execution pipe retains a valid copy of the instruction operation unless a difference between a pipe occupancy of the pre-assigned execution pipe and a pipe occupancy of another execution pipe of a same type that is associated with another second queue exceeds a threshold (see at least Jones paragraph 0030; Bell paragraph 0054)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Talpes, Jones, and Bell for the reasons listed above.

Regarding claims 16-19, the scope of the instant claims does not differ substantially from that of claims 6-9 and are rejected for the same reasons, respectively.  
Regarding claims 21 and 22, the scope of each of the instant claims does not differ substantially from that of claims 1 and 6 and is rejected for the same reasons.

Response to Arguments
Rejection of claims under §103:
Applicant’s arguments with respect to the claims have been fully considered but are not persuasive.  
Applicant asserts Jones does not disclose instruction operations or a distributed scheduler of a processor as claimed.  Applicant states Jones discusses tasks of a business method being 
Applicant also asserts Talpes and Jones are directed to different fields of endeavor (processor operations and business methods) and as such it is not obvious to combine.  Applicant states Talpes discusses assigning operations in a processor and Jones discusses assigning business tasks such as loan applications.  Examiner respectfully disagrees.  Jones provides relevant teachings of queues and Jones is also not limited to the business related applications such as the loan application embodiments but offers other scenarios including encrypting messages and others.  Jones is not relied on for disclosing the scheduler of a processor but merely providing assigning tasks or jobs to a queue and builds on the allocation teachings of 
Applicant asserts Jones does not disclose the pipe-first allocation mode seen in claim 2 since Jones is directed to business operations and does not discuss execution pipes.  Examiner respectfully disagrees.  Jones discusses various queue assignment options including best time balance for handling the tasks or a balanced queue assignment or even complex vs simple tasks balancing.  Jones also discusses sequentially assigning tasks on an as-needed basis.  Jones discusses allocation of tasks across a set of resources and in paragraph 29 states the allocation can be directed to a specific resource (queues vs execution pipes).  Therefore the prior art does disclose the limitations as seen in the rejection above.
Applicant also asserts Jones does not disclose allocating operations in an interleaving pattern.  Applicant states Jones does not discuss assigning tasks at a processor level and does not contain a description of an interleaving pattern of allocation as seen in claim 10.  Examiner respectfully disagrees.  The interleaving pattern indicates a switching of resources to send the tasks as opposed to sending the tasks to the same resource.  Jones discusses similar allocation methods in paragraphs 29 and 30, specifically best time balance for handling the tasks, a balanced queue assignment, even complex vs simple tasks balancing, or sequentially assigning tasks on an as-needed basis.  Therefore the prior art does disclose the limitations as seen in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        



/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194